—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered July 10, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a persistent violent second felony offender, to a term of 6 years to life, unanimously affirmed.
*242Defendant’s suppression motion was properly denied. Probable cause- for defendant’s arrest for disorderly conduct (Penal Law § 240.20 [1]) was provided by defendant’s fighting with another person in the middle of a street while a crowd watched (Goldstein v Metro-North Commuter R. R. Co., 207 AD2d 723; People v Shapiro, 96 AD2d 626). Probable cause to arrest did not require proof beyond a reasonable doubt of the elements of disorderly conduct.
Concur — Ellerin, J. P., Wallach, Rubin, Tom and Saxe, JJ.